DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-5, 7, 8, 10-12 are rejected under pre-AIA  35 U.S.C. 102 (e)as being anticipated by Chua et al (2017/0093173)

Re Claim 1; Chua discloses an apparatus comprising: 
a first switch (12) configured to variably connect a device circuit (40) of an electronic device to a battery (16); 
a cutout control circuit (80) connected to the first switch (S1) and comprising a supply power input (the left bus coupled to 24) and 
a cutout activation input (bus coupled to the switch), wherein the cutout control circuit is configured to turn the first switch on when a supply voltage is connected to the supply power input;
 an independent device module (60); and 
an independent power supply switch (22) configured to variably connect the independent device module to the battery, wherein the device circuit (40) is configured to control the independent power supply switch, and 
wherein the independent power supply switch (22) is configured to variably connect the independent device module to the battery via an electrical path (the path connected to 22) that is not via the first switch.

Re Claim 2; Chua discloses wherein the cutout control circuit is configured to turn the first switch off when an activation signal is detected at the cutout activation input. (Fig. 1)

Re Claim 3; Chua discloses wherein the cutout activation input is controlled by the device circuit, and wherein the cutout control circuit is configured to turn the first switch off when a corresponding control command is received by the device circuit.

Re Claim 4; Chua discloses wherein the cutout control circuit is configured to supply charging power to the battery from the supply power input. (Fig. 1, close the switch charges the battery)

Re Claim 5; Chua discloses wherein a first contact of the first switch is connected to the battery. (Fig. 1, the left side of the switch is connected to the battery)

Re Claim 7, 8; Chua discloses wherein the first switch is an electronic switch. (FET is an electronics switch and a transistor)

Re Claim 10; Chua discloses further comprising an external port (10) with a plurality of pins, wherein a power supply pin of the plurality of pins is electrically connected to the supply power input. (Fig. 1)

Re Claim 11; Chua discloses wherein the plurality of pins comprises a cutout activation pin, and wherein the cutout activation pin is electrically connected to the cutout activation input. (Fig. 1)

Re Claim 12; Chua discloses wherein the external port is configured to receive a charging connector, charging connector comprising at least two contacts, and wherein the cutout activation pin is electrically isolated from at least one contact of the charging connector. (Par 0020)

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 6, 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chua in view of Trock (US 20120235485)


Re Claims 6 and 9; Chua discloses wherein a second contact of the first switch is connected to a supply voltage node of the device circuit of the electronic device (mobile device), (Fig. 1) 
Chua does not disclose wherein the electronic device is a drug delivery device for delivering at least one drug agent and wherein the independent device module is a motor
However, Trock discloses wherein the electronic device is a drug delivery device for delivering at least one drug agent and wherein the independent device module is a motor. (Fig. 3).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used the structure shown by Chua to provide power to a load such as a drug device with a motor motivated by the desire to use the device when power isn’t available 

Re Claim 14; Chua in view of Trock discloses wherein a total power consumption of the drug delivery device when the switch is turned off is determined based on a power consumption of the cutout control circuit. (Fig. 3 of Chua).

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trock (US 20120235485) in view of Chua 

Re Claim 16; Trock discloses a method for manufacturing a drug delivery device for delivering at least one drug agent, comprising: 
assembling a circuitry module of the drug delivery device (Fig. 2), the circuitry module comprising: a battery, (par. 0007) a device circuit, ( based on the description in the applicant’s specification regarding what the device circuit is, [Par 0025, the device circuit of the electronic device consists of a main part of the circuitry of the electronic device with the exception of the cutout control circuit.], the examiner also includes all the component in fig 3 except 120 as the device circuit)
a cutout control circuit (120) for controlling the voltage supply of the device circuit, (Par 0058)
a switch configured to be controlled by the cutout control circuit and to variably connect the battery to the device circuit, (Par 0007 a primary battery coupled in a selectable manner to the first voltage rail and the second voltage rail; )
an independent device module (134), testing the functionality of the drug delivery device (Fig. 5)
Trock does not disclose an independent power supply switch configured to variably connect the independent device module to the battery, wherein the device circuit is configured to control the independent power supply switch; connecting the battery to the device circuit by closing the switch; and disconnecting the battery from the device circuit by opening the switch.
wherein the cutout control circuit is configured to turn the switch on when a supply voltage is connected to the supply power input and where the independent power supply switch is configured to variably connect the independent device to the battery via an electrical path that is not the switch
However Chua discloses an independent power supply switch configured to variably connect the independent device module to the battery, wherein the device circuit is configured to control the independent power supply switch; connecting the battery to the device circuit by closing the switch; and disconnecting the battery from the device circuit by opening the switch, wherein the cutout control circuit is configured to turn the switch on when a supply voltage is connected to the supply power input, and where the independent power supply switch is configured to variably connect the independent device to the battery via an electrical path that is not the switch (See the rejection of claim 1)
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have control the switches to connect and disconnect the battery from the device as shown in Chua so that power is efficiently sent to the load in order to safely operate the load. 

Re Claim 17; Chua discloses wherein disconnecting the battery from the device circuit by opening the switch comprises applying an activation signal to a cutout input of the cutout control circuit. (Fig. 2)

Response to Arguments
Applicant’s arguments, see pages 1-5, filed 07/25/2022, with respect to the rejection(s) of claim(s) 1-12, 14, 16-17 under 35U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chua. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
09/29/2022
Primary Examiner, Art Unit 2836